Exhibit 10(g)

WD-40 COMPANY

2016 STOCK INCENTIVE PLAN

﻿

﻿

FY 20__ RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND ACCEPTANCE

﻿

﻿

﻿

Number of RSU Shares:  The Total “Vest Quantity” Shown Above

Period of Restriction:  Three Year Vesting

Vesting / Settlement Dates:  For Each “Vest Quantity”, Not Later Than the “Vest
Dates” Shown Above

﻿

﻿

FY 20__ RESTRICTED STOCK UNIT AWARD AGREEMENT

﻿

﻿

Pursuant to your Restricted Stock Unit Award Grant Notice and Acceptance (“Grant
Notice”) and this Restricted Stock Unit Award Agreement (“Agreement”), WD-40
Company, a Delaware corporation, (the “Company”) has awarded to you Restricted
Stock Units (“RSUs”) under the WD-40 Company 2016 Stock Incentive Plan (the
“Plan”) with respect to the number of shares of the Company’s Common Stock
indicated in your Grant Notice.  Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

The details of your RSUs are as follows:

1. Number of Shares.  The number of Shares to be issued to you upon settlement
of your RSUs (your “RSU Shares”) as referenced in your Grant Notice may be
adjusted from time to time upon changes in capitalization of the Company
pursuant to Section 18 of the Plan.

2. No Payment of Dividend Equivalents.  Dividend Equivalents are not payable
with respect to your RSUs.  Upon issuance of your RSU Shares at the time of
vesting or otherwise as provided for herein, you will then be entitled to
receive dividends as and when declared upon the Shares by the Company.

3. Vesting.  Your RSUs vest over a period of three years from the Date of
Grant.  The number of RSUs vesting on each vesting date is set forth on your
Grant Notice.  The vesting date for each fiscal year (the “vesting year”) will
be the earlier of the date that is the 3rd business day following the Company’s
public release of its annual earnings for the immediately preceding fiscal year
or November 15 of the vesting year as specified in your Grant Notice (the
“Settlement Date”).  Except as otherwise provided for herein with respect to
vesting upon retirement or in the event of the termination of employment by
reason of death or disability, RSUs that are not vested as of the effective date
of the termination of your employment with the Company or a Subsidiary for any
reason (“Termination of Employment”), including resignation or termination by
the Company or Subsidiary, shall be forfeited.

4. Delivery of Shares upon Vesting.    Your vested RSUs shall be settled solely
in an equivalent number of Shares immediately as of the Settlement Date as set
forth in Paragraph 3 above.  Subject to the provisions of Paragraphs 8 and 11 of
this Agreement, the RSU Shares shall be issued and delivered to you or to your
designated Beneficiary (as hereinafter defined) on the Settlement
Date.  Issuance of the RSU Shares may not be accelerated, deferred or otherwise
claimed by you for any reason or at any time other than upon the Settlement Date
or otherwise as provided for herein.

5. Vesting on Retirement, Death or Disability.  Notwithstanding the provisions
of Paragraph 3 above and except as provided in Paragraph 7 below, all of your
RSUs shall be immediately vested and, subject to the provisions of Paragraphs 8
and 11 of this Agreement, the RSU Shares shall be issued to you as of a date
that is



1

--------------------------------------------------------------------------------

 

thirty (30) days following the effective date of your Termination of Employment
by reason of death, disability or Retirement (as hereinafter
defined).  “Retirement”, for purposes of this Agreement, means Termination of
Employment (for any reason other than termination by the Company or a Subsidiary
for Cause): (i) after attainment of age sixty-five (65), or (ii) after
attainment of age fifty-five (55) provided that you have been in Continuous
Service with the Company or a Subsidiary for not less than ten (10) years.

6. Change of Control Vesting.  The provisions of Section 19 of the Plan shall
apply in the event of a Change of Control of the Company.   Vesting of your RSUs
upon Termination of Employment for “good reason” following a Change of Control
shall also be provided for if specifically provided for in a written employment
or severance agreement between you and the Company.  In the event your RSUs are
vested pursuant to Section 19 of the Plan, subject to the provisions of
Paragraphs 7, 8 and 11 of this Agreement, the RSU Shares shall be issued to you
as of a date that is thirty (30) days following the effective date of the Change
of Control of the Company or the effective date of your Termination of
Employment without Cause, as the case may be.

7. Six Month Delay in Issuance of Shares on Termination of Employment for
Certain Officers.  If, at the time of your Retirement or other Termination of
Employment (other than by reason of your death) prior to the vesting of your RSU
Shares, you are a “specified employee” as that term is defined in Section 409A
of the Internal Revenue Code of 1986, as amended, subject to the provisions of
Paragraphs 8 and 11 of this Agreement, the RSU Shares to be issued to you as
provided for in Paragraphs 5 or 6 above shall be issued and delivered to you or
to your designated Beneficiary (as hereinafter defined) no earlier than six (6)
months following the day after the effective date of your Termination of
Employment.

8. Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, your RSU Shares may not be issued unless the RSU Shares are
then registered under the Securities Act of 1933, as amended (the “Securities
Act”) or, if such Shares are not then so registered, the Committee or the Board
has determined that such issuance would be exempt from the registration
requirements of the Securities Act.  The issuance of your RSU Shares must also
comply with other applicable laws and regulations governing your RSU Shares, and
the issuance of your RSU Shares may be delayed if the Committee or the Board
determines that such issuance would not be in material compliance with such laws
and regulations, provided that issuance of the RSU Shares shall be completed as
soon as reasonably practicable following the first date on which the Company
anticipates or should reasonably anticipate that issuing the RSU Shares would
not cause a violation.

9. Transferability.  Your RSUs are not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party (your “Beneficiary”) who, in the event of your death,
shall then be entitled to receive the RSU Shares payable as of the date of your
death, if any.

10. Agreement Not a Service Contract or Obligation to Continue Service.   This
Agreement is not an employment or service contract, and nothing in this
Agreement shall be deemed to create in any way whatsoever any obligation on your
part to continue in the service of the Company or Subsidiary as an employee for
any period of time.  In addition, nothing in this Agreement shall obligate the
Company or a Subsidiary to continue your employment for any period of time.

11. Withholding of RSU Shares to Cover Tax Withholding Obligations.

(a) At the time of issuance of your RSU Shares, to the extent required by law or
applicable regulation,  the Company shall withhold from the RSU Shares otherwise
issuable to you a number of whole Shares having a Fair Market Value as of the
date of vesting, or as of the date of issuance in the case of the issuance of
RSU Shares following your Retirement, equal to the minimum amount of taxes
required to be withheld by law.  The Fair Market Value of the withheld whole
number of RSU Shares that is in excess of the minimum amount of taxes required
to be withheld shall be added to the deposit for your U.S. federal income tax
withholding or, if you are an international taxpayer, such amount shall be added
to the largest deposit of withheld tax required to be made by the Company on
your behalf.



2

--------------------------------------------------------------------------------

 

(b) Your RSU Shares may not be issued unless the tax withholding obligations of
the Company, if any, are satisfied.  Accordingly, the RSU Shares may not be
issued within the time specified in Paragraphs 4, 5, 6 or 7 above and the
Company shall have no obligation to issue a certificate for such Shares until
such tax withholding obligations are satisfied or otherwise provided for.  Upon
notice of the requirement for recovery from you of any amount due as a tax
withholding obligation, you agree to promptly remit to the Company or Subsidiary
the full amount due. Notwithstanding the foregoing, in no event will the RSU
Shares be issued later than March 15th of the calendar year following the year
in which the RSUs have vested.

12. Notices.   Any notices provided for in the Plan or this Agreement shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

13. Governing Plan Document.   This Agreement is subject to all the provisions
of the Plan, the provisions of which are incorporated by reference in this
Agreement.  This Agreement is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of this Agreement and those of the Plan, the provisions of the Plan
shall control.

END OF RESTRICTED STOCK UNIT AGREEMENT

(Refer to RSU Award Grant Notice and Acceptance for Specific Grant Information)



3

--------------------------------------------------------------------------------